UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6891



JOHNNY MCNEIL,

                                            Petitioner - Appellant,

          versus


STEPHEN DEWALT, Warden, Federal Correctional
Institution - Petersburg,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-338-AM)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny McNeil, Appellant Pro Se. Arthur Erwin Peabody, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny McNeil appeals the district court’s order dismissing

with prejudice his petition filed pursuant to 28 U.S.C. § 2241

(1994).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See McNeil v. Dewalt, No. CA-

99-338-AM (E.D. Va. June 22, 1999).*    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
June 18, 1999, the district court’s records show that it was
entered on the docket sheet on June 22, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2